  8:14-cr-00155-JFB-FG3 Doc # 480 Filed: 11/10/20 Page 1 of 1 - Page ID # 1994




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )                     Case No. 8:14CR155
                                          )
                     Plaintiff,           )                  ORDER TO DESTROY
                                          )
              vs.                         )
                                          )
                                          )
DANIEL MURATELLA,                         )
                                          )
                     Defendant.           )


       Counsel for the defendant notified the court on November 4, 2020 that counsel

wishes the following exhibits held by the court in this matter to be destroyed.



               Defendant’s Exhibits from motion hearing held 10/23/2018



       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the

above-listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: November 10, 2020



                                                         BY THE COURT



                                                         s/ Joseph F. Bataillon
                                                         United States District Judge



                                                                 Exhibits-Order_to_Destroy.docx
                                                                              Approved 12/17/15
